Citation Nr: 0425295	
Decision Date: 09/14/04    Archive Date: 09/16/04

DOCKET NO.  00-08 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel

INTRODUCTION

The veteran had active service from December 1965 to December 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision of the 
Los Angeles, California, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The RO granted 
entitlement to service connection for PTSD and assigned a 30 
percent disability evaluation, effective from December 1997.

The veteran presented testimony at a personal hearing in 
April 2000.  A copy of the hearing transcript was attached to 
the claims file.

The Board initiated development in this case under the 
provisions of 38 C.F.R. § 19.9(a)(2), and so notified the 
veteran.  After the United States Court of Appeals for the 
Federal Circuit invalidated 38 C.F.R. § 19.9(a)(2) in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F. 3d 1334 (2003), and with other policy considerations, 
VA determined that all evidence development would be 
conducted at the RO level aside from the class of development 
functions that the Board is statutorily permitted to carry 
out.  See 38 U.S.C.A. §§ 7107(b), 7109(a).  

Accordingly, the Board remanded the case in August 2003 for 
development and readjudication.  A supplemental statement of 
the case issued in November 2003 confirmed and continued the 
30 percent evaluation. 


FINDING OF FACT

The veteran's service-connected PTSD is manifested by 
irritability, hypervigilance, sleep impairment, depression 
and anxiety, social isolation, and alcohol abuse with 
complaints of short term memory loss and the need to take 
regularly prescribed medication, resulting in occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks.  


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 30 
percent for post-traumatic stress disorder have not been met.  
38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.321, 3.159, 4.130, Diagnostic Code 9411 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  The issues currently before the Board arose from an 
informal claim received in December 1997.  The regulatory 
amendments became effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), which became effective on 
August 29, 2001.  In this case, the VCAA and its implementing 
regulations are accordingly generally applicable.  See 
Holliday v. Principi, 14 Vet. App. 280 (2000) (the Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
71 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. 
Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
See also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims (Court) stated that, under the 
VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel recently issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  

Considering both the decision of the Court in Pelegrini and 
the opinion of the General Counsel, the Board finds that the 
requirements of the VCAA have been satisfied in this matter, 
as discussed below.

In a letter dated in September 2001, the RO informed the 
appellant of the VCAA and its effect on his claims.  In 
addition, the appellant was advised, by virtue of a detailed 
October 1999 statement of the case (SOC) and supplemental 
statements of the case (SSOC) dated in February 2000, March 
2000, April 2000, September 2000, and November 2003, issued 
during the pendency of this appeal, of the pertinent law, and 
what the evidence must show in order to substantiate his 
claims.  We therefore believe that appropriate notice has 
been given in this case.  The appellant responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  
Further, the claims file reflects that the November 2003 SSOC 
contained the new duty-to-assist regulation codified at 
38 C.F.R. § 3.159 (2003).  See Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002).

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

Factual background

As noted above, service connection for PTSD was granted in a 
March 1999 rating decision, and a 30 percent evaluation was 
assigned effective from December 1997.

Historically, the service medical records are negative for 
any complaints, findings, or diagnosis of PTSD.

In December 1997 the veteran submitted a PTSD questionnaire 
describing stressors in service and his subjective symptoms.  
These included having dreams of experiences in the military 
and waking up and checking the house locks.  He said he 
sometimes felt as if these events were recurring, or that he 
was reliving these experiences.  He experienced episodes of 
depression.  He was still interested in activities that he 
enjoyed before the traumatic event.  He was retired from 
working at a railroad company.  He had not received any 
psychiatric treatment since his discharge from the military.

In March 1998 the veteran was seen for an initial visit for 
an unrelated disorder at a VA outpatient clinic, and reported 
that he had not had prior VA health care.  In April 1998 he 
requested referral to Mental Health for evaluation of PTSD.  
He reported trouble sleeping, alcohol consumption, and that 
he kept a loaded gun in the house for protection.  He was 
seen by a VA psychiatrist in June 1998, at which time he 
denied a lot of nightmares.  He described home-checking 
behavior and increased startle reaction on occasion.   The 
assessment was PTSD.  No special medication was indicated as 
the veteran was not depressed and had no major impulse 
problem, and his anxiety was manageable.  

The veteran was seen at a VA outpatient mental health clinic 
(MHC) in June 1998 and an initial Behavioral Health (BH) 
assessment was prepared.  He presented with symptoms 
consistent with PTSD and was appropriately concerned about 
the symptoms.  He also had a significant history of etoh 
dependence and abuse and continued to drink against medical 
advice.  He appeared to have a strong support system in his 
family and friends, and was active with hobbies and work.  He 
reported having a large extended family with whom he 
maintained contact.  He enjoyed learning to fly, flying with 
others, and fishing.  He had worked thirty years for the 
railroad when he retired due to injury.  He was working part-
time for a family jewelry business.  Findings of a mental 
status examination were that he was alert and oriented times 
three.  His mood was euthymic, though somewhat labile.  His 
thoughts were logical, clear, and well organized.  His mood 
was good most of the time although he did get depressed.  He 
had experienced some short-term memory loss for years.  His 
sleep was disturbed and his appetite fluctuated.  He had no 
suicidal or homicidal ideations, no perceptual disturbances, 
and no anhedonia.  His insight and judgment were good.  The 
diagnosis on Axis I was PTSD.  His Global Assessment of 
Functioning (GAF) score, and the highest level GAF in the 
last 12 months, both were 60.   

The veteran was seen at a VA outpatient MHC in September 1998 
and a BH Biopsychosocial assessment was prepared.  He was 
well-groomed, cooperative, and open.  His speech was clear 
and understandable and his thought processes were clear and 
logical.  His affect was appropriate to mood, which was 
normally slightly depressed and anxious, and somewhat labile 
at times.  He had sleep disturbance two or three times a 
week.  His appetite was good, ability for enjoyment intact, 
physical and mental energy good, productivity not impaired, 
and he denied anxiety.  He denied self damaging or violent 
thoughts/actions, impulsiveness, although he did patrol his 
house and yard with a gun on the evenings he had difficulty 
sleeping.  He was alert and oriented times three.  His memory 
was intact, his attention and concentration were good, and he 
had no apparent difficulties with abstraction or problem 
solving.  He had fair to good insight and judgment and a good 
degree of responsibility.  He denied suicidal or homicidal 
ideations.

The assessment included a treatment plan to address his PTSD 
symptoms and alcohol dependence.  The veteran was to see a 
social worker on a one-to-one basis bi-weekly and then enter 
group treatment.  

The clinical summary noted that the veteran presented to the 
VA outpatient MHC in June 1998 with symptoms consistent with 
PTSD.  The symptoms included nighttime fears, difficulty 
sleeping, difficulty with interpersonal relationships, 
wartime dreams, an increased startle response, and occasional 
intrusive thoughts.  He also had a significant history of 
alcohol dependence and continued to drink against medical 
advice.  He had not been treated for PTSD or for alcohol 
dependence.  He appeared active with hobbies and work.  He 
had been assessed by psychiatry and it was determined that 
medication was not indicated.  He had been participating in 
one-to-one treatment addressing his PTSD symptoms.  It was 
noted that his continued use of ethanol on a daily basis and 
the denial of the extent of his alcohol use had been somewhat 
of a barrier to his treatment.  The diagnosis on Axis I was 
PTSD.  His GAF score was 65, with the highest level GAF 
during the past year of 60.  

VA outpatient treatment records for the period from June to 
December 1998 show that the veteran met regularly with a 
social worker to address his PTSD and alcohol dependence.  

The veteran was afforded a VA Compensation and Pension (C&P) 
psychiatric examination in October 1998.  He reported having 
worked for 20 years for a railroad company until he hurt his 
back while working and received disability retirement.  He 
worked part time in a family jewelry store.  The clinical 
findings were that the veteran was alert and oriented to 
time, place, and person.  He did not show any impairment of 
thought processes or communication.  He did not appear to 
have delusions.  He heard noises at night and sometimes heard 
footsteps.  He was not homicidal or suicidal.  He was able to 
maintain minimal personal hygiene and other basic activities 
of daily living.  He denied any significant memory loss, 
although he reported problems with concentration.  He did not 
have any obsessive or ritualistic behavior.  His rate and 
flow of speech were normal and his speech was relevant and 
logical.  He denied any panic attack and loss of impulse 
control.  His mood at times was depressed.  Alcohol 
consumption was a problem, but he stated he drank alcohol to 
relieve nightmares about Vietnam.  He had recurrent intrusive 
distressing recollections of events from Vietnam, including 
images and thoughts.  He had markedly diminished interest in 
significant activities and feelings of detachment and 
estrangement from others.  He showed restricted range of 
affect.  He had sleep disturbance, difficulty concentrating, 
hypervigilance, and exaggerated startle response.  The 
results of psychological testing were recorded.  The 
diagnosis on Axis I was PTSD, chronic, with delayed onset.  
The Global Assessment of Functioning score was 55.  

The veteran reported that he was in one-to-one therapy at the 
VA clinic at least once a month and more likely twice a 
month.  He worked part time for relatives and could not get a 
job outside of his family due to his stress.  

After missing several appointments at the VA outpatient 
clinic, the veteran was seen in February 1999, at which time 
he and the therapist mutually agreed that treatment would be 
terminated.

In April 1999, the veteran sought to resume treatment due to 
ongoing anxiety at night, sleep disturbances, and 
intermittent nightmares.  He also described frustration with 
problems with authority figures and ex-spouses, checking 
behaviors, and free floating fears for his son.  He had a lot 
of anger and continued to drink daily.  He was neat in 
appearance and alert and oriented times three.  His thoughts 
were logical and clear.  His mood and affect were somewhat 
irritable.  He denied suicidal or homicidal ideations.  

The veteran saw a VA psychiatrist in May 1999 and indicated 
that he was more motivated to discontinue use of alcohol, but 
he used the alcohol to suppress his PTSD symptoms, especially 
insomnia and recurrent nightmares.  He also described 
irritability and social isolation as significant symptoms of 
PTSD.  He found it difficult to cut down on his alcohol 
consumption due to the insomnia.  Clinical findings were that 
the veteran was alert and oriented times three.  His mood was 
somewhat anxious and depressed.  His affect was constricted.  
There were no psychotic symptoms and no suicidal or homicidal 
ideations.  The assessment was PTSD with moderate symptoms, 
and medication was prescribed.  From June 1999 to November 
1999 the veteran had regular scheduled appointments with a 
social worker for therapy and a psychiatrist for medication 
follow-up.  He discontinued his original medication, but felt 
better on a second medication prescribed.  During this 
period, he was alert and oriented times three, with his mood 
described as slightly anxious and slightly depressed.  His 
thoughts were logical and clear.  There were no psychotic 
symptoms and no suicidal or homicidal ideations.  

A VA staff psychiatrist wrote in February 2000, at the 
request of the veteran, a brief summary of his diagnosis and 
treatment at a VA facility.  He had been a patient for almost 
two years and carried the diagnosis of PTSD.  His treatment 
consisted of a combination of individual psychotherapy, 
support for sobriety, and psychiatric medications.  He was 
engaged in one-to-one therapy with a social worker at a VA 
clinic.  He took an antidepressant that had been partially 
effective in reducing some of his mood symptoms.  Despite 
having been compliant with treatment and appointments, he 
continued to experience symptoms from his PTSD that included 
recurrent nightmares, intrusive memories, social withdrawal 
and isolation, and persistent depression.  These symptoms 
prevented him from obtaining or maintaining gainful 
employment, and would continue for the foreseeable future.  

The veteran testified in April 2000 about his daily life and 
what he did on a daily basis.  He testified that he had 
worked for a railroad for about 25 years, was injured on the 
job, and was medically retired.  He mentioned that he had 
been able to work on the railroad because he worked the night 
shift, worked with one other person, and was able to drink 
while on the job.  He now worked approximately two days a 
week in a family owned jewelry store.  He related that full 
time work was not available at the jewelry store and that he 
had not sought other employment because he did not get along 
with bosses.  He went twice a month to the VA outpatient 
clinic to meet with a social worker for an hour, and for a 
brief visit to a psychiatrist for medication follow-up.  

At the hearing the veteran submitted a December 1999 letter 
written by a VA clinical social worker at the request of the 
veteran.  She wrote that at the time of the initial 
assessment in June 1998 the veteran appeared to have a number 
of symptoms consistent with PTSD such as hypervigilance, 
difficulty sleeping, dreams, and occasional nightmares about 
Vietnam, difficulty with interpersonal relationships, 
intrusive thoughts, and an increased startle response.  He 
also had a significant history of alcohol abuse.  The veteran 
had terminated one-to-one treatment in February 1999 because 
of lack of progress and lack of motivation to quit drinking.  
He requested resumption of one to one treatment in April 1999 
because of ongoing anxiety, sleep disturbances, intermittent 
nightmares, social isolation, checking behaviors, and anger 
management problems.  He had continued to drink for self-
medication for insomnia.

The VA social worker also wrote that the veteran had a 
tendency to minimize and rationalize some of his symptoms 
which also had increased with treatment, which was normal, as 
memories and repressed feelings were identified with which he 
had to deal.  The social worker felt that his previous job 
with the railroad had allowed him to function without too 
much interference from his symptoms.  When he was no longer 
able to work for the railroad due to physical limitations, 
his PTSD symptoms escalated.  He had shown progress with his 
treatment, but would continue to struggle with the 
challenges.  

In July 2000 the veteran was afforded a VA fee basis general 
psychiatric evaluation.  He was appropriately groomed and 
neatly dressed, and interacted appropriately with the 
examiner and the clinic staff.  The examiner had reviewed the 
claims file.  The veteran reported not having significant 
difficulties with PTSD until he stopped working in 1990.  He 
experienced intrusive memories of Vietnam and flashbacks with 
anxiety typified by tachycardia.  He also experienced 
nightmares.  He felt depressed, had moderate anhedonia, poor 
memory, and concentration, was hypervigilant, and was easily 
startled by noises.  He had difficulty with anger management 
and irritability, which resulted in interpersonal 
relationship problems with his family.  He did not have a 
significant number of friends.  He denied psychotic symptoms 
and current homicidal and suicidal ideation.  

He had never been hospitalized for psychiatric reasons.  
Three years earlier he was depressed due to divorce and 
continued PTSD symptoms, and considered suicide.  He had been 
in treatment for approximately two years with counseling and 
medication, which were moderately helpful.  He related 
working at a family jewelry store approximately three times a 
week.  His PTSD interfered with his ability to work because 
of irritability, as he would get mad and leave the store.

Clinical findings were that his speech was relevant and 
logical.  He was alert and oriented in all four spheres 
including place, time, person, and the reason for the 
examination.  His long-term memory was intact.  His mood was 
depressed, and his affect was full and incongruent with mood.  
He denied homicidal or suicidal ideation.  There was no 
evidence of loosening of associations.  He complained of 
short term memory loss.  There was no obsessive or 
ritualistic behavior which interfered with routine 
activities.  He denied panic attacks.  He complained of 
depression and anxiety, irritability and insomnia with poor 
energy the following day.  The diagnosis on Axis I was PTSD, 
delayed onset, chronic; and alcohol abuse.  The current GAF 
score assigned for PTSD was 57 and the same for the past 
year. 

The examiner noted the veteran's symptoms related to PTSD.  
The examiner further commented that the veteran continued to 
abuse alcohol, which undoubtedly contributed, including the 
PTSD, to his irritability, allegedly poor memory and 
concentration, insomnia, and emotional instability.  The 
examiner stated that it was difficult to separate the effects 
of the alcohol abuse from the effects of the PTSD, since the 
symptoms were overlapping.  

The examiner further stated that the veteran did not 
demonstrate significant objective evidence of acute mental 
illness.  There was no evidence of memory or concentration 
impairment.  There was no evidence of undue anxiety or 
depression, even while describing his stressors.  He 
maintained a full and stable affect during the examination.  
There was no evidence of distractibility due to intrusive 
memory or flashbacks.  He was appropriately groomed.  Based 
on the subjective and objective evidence, the examiner rated 
him with a GAF score of 57, representing moderate impairment 
in the context of his ability to maintain an independent 
lifestyle.  He continued to work on a part-time basis at the 
family jewelry store.  He reported that PTSD interfered with 
his ability to work due to irritability causing work 
absences.  His symptoms had not changed appreciably over the 
past twelve months.  His prognosis was guarded, as he 
continued to abuse alcohol.  

The veteran was afforded a fee basis VA psychiatric 
evaluation in September 2001.  He provided a history of his 
illness.  He complained of anxiety, sleep disturbance, and 
nightmares about Vietnam experiences.  He isolated himself 
socially.  He was having difficulty with anger and conflict 
with authority.  He denied having any legal problems at the 
present time or in the past.  He related his work experience.  
The examiner reviewed the claims file.  

There was no impairment of thought processes or 
communication.  He did not express any delusional material.  
At times at night he would hear things, such as bushes 
moving, and would get up to investigate.  He was somewhat 
restless.  He was not suicidal or homicidal but admitted to 
suicidal ideation in the past.  He was oriented to time, 
place, and situation.  There was no apparent memory loss and 
no obsessive or ritualistic behavior.  His rate and flow of 
speech was within normal limits.  There were no observed 
anxiety or panic attacks.  His mood was appropriate to the 
interview, with no impairment of impulse control.  He had 
sleep impairment.  The diagnoses by DSM IV on Axis I were 
PTSD manifested by hypervigilance, social isolation, and 
nightmares; and alcohol abuse.  The GAF score was 70.  

The examiner commented that the veteran reported continued 
symptoms of PTSD and also clearly had an ongoing alcohol 
problem.  He was marginally functional but able to live 
independently.  

In November 2001, the veteran wrote that he had no further 
evidence or information to submit in regard to his appeal.

In March 2002 the veteran submitted to the Board a statement 
from a clinical psychologist, D.Y., written in February 2002 
with a written waiver of initial review by the RO of the 
statement.  Dr. D.Y. performed a brief psychological 
evaluation for the purpose of determining the veteran's 
current GAF.  The veteran carried a long-standing diagnosis 
of PTSD.  He had been retired from his job for the past seven 
years due to back problems.  He was divorced, lived alone, 
and had few friends.  He did not do much beyond caring for 
himself.  At times, he felt quite housebound, paranoid, and 
fearful.  According to Dr. D.Y., this placed the veteran in 
the mid-high 40's on the GAF scale, with both serious 
symptoms and serious impairment in social and occupational 
functioning.  

VA outpatient treatment records for the period from November 
1999 to May 2003 show that the veteran was seen approximately 
once a month and complained of a depressed mood.  He 
discussed current events in his life and how he was reacting 
to them.  On several occasions he expressed anger and 
frustration with the appeal process at VA and the denial of 
his claim.  

Clinical findings at his meetings with the social worker were 
that his thoughts were logical and clear and there were no 
suicidal or homicidal ideations.  Through early April 2000 he 
had experienced a mildly depressed mood, mildly 
depressed/anxious mood and affect.  From late April 2000 to 
February 2002, he had experienced a moderately 
depressed/anxious mood and affect. 

At monthly meetings throughout 2000, the VA psychiatrist 
noted that the veteran was alert and oriented times three.  
His mood was slightly anxious and slightly depressed.  His 
affect was constricted.  He had no acute psychotic symptoms 
and no suicidal or homicidal ideations.  When he was next 
seen in March 2001, a VA psychiatrist assigned a GAF score of 
50.  In October 2001 he was seen for medication follow-up and 
he was to return in three months.  In January 2002, the 
attending psychiatrist diagnosed PTSD with exacerbation, an 
additional medication was added, and he was to return in two 
months.  In March 2002, it was noted that he had not been 
taking his medication, as it had not been refilled since 
January and refills were available.  The veteran stated that 
he was out of  the medication and that he did not take the 
medication when he was angry.  In June 2002 he described 
having trouble with authority-type figures and that he had 
problems with his supervisors when he worked at the railroad.  
He was next seen in December 2002 and reported that he had 
been off medication about two months and wanted to resume 
taking medication.  The VA psychiatrist noted evidence of 
resentment, but no evidence of psychosis, cognitive 
impairment, or major depressive disorder.  The diagnosis was 
PTSD and he was to return in three months.  When seen in 
April 2003 he asked for a referral to the social worker, as 
he was ready to get back into therapy.  

III.  Legal criteria for increased ratings

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. 1155 (West 2002); 38 
C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 C.F.R. § 4.1.  In determining the 
level of impairment, the disability must be considered in the 
context of the whole recorded history.  38 C.F.R. 4.2, 4.41.  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

This appeal arises from the veteran's dissatisfaction with 
his initial rating following the grant of service connection 
for PTSD.  In such a case, the Court has held that separate 
or "staged" ratings must be assigned where the evidence 
shows varying levels of disability for separate periods of 
time.  Fenderson v. West, 12 Vet. App. 119 (1999).

In Meeks v West, 12 Vet. App. 352 (1999), the Court 
reaffirmed the staged ratings principle of Fenderson and 
specifically found that 38 U.S.C.A. § 5110 and its 
implementing regulations did not require that the final 
rating be effective the date of the claim.  Rather, the law 
must be taken at its plain meaning, and the plain meaning of 
the requirement that the effective date be determined in 
accordance with facts found is that the disability rating 
must change to reflect the severity of the disability as 
shown by the facts from time to time.

Although the decision herein includes consideration of 
Fenderson, supra, the veteran has not been prejudiced 
thereby.  He has been advised of the laws and regulations 
pertinent to disability evaluations.  Again, he has been 
afforded an examination and opportunity to present argument 
and evidence in support of his claim.  See Bernard v. Brown, 
4 Vet. App. 384, 392-394 (1993).

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved, provided the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1) (2003).

Analysis

The veteran contends that his social and industrial 
impairment are greater than the levels contemplated by the 
currently assigned rating.  The Board has considered whether 
the veteran is entitled to a disability rating greater than 
30 percent since service connection was granted and an 
initial 30 percent evaluation was assigned.  The Board finds 
that the overall disability picture does not more nearly 
approximate the criteria for a 50 percent rating.  38 C.F.R. 
§ 4.7 (2003).

Under the General Rating Formula for Mental Disorders, a 30 
percent disability evaluation is warranted for occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.

A 100 percent schedular rating requires total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic 
Code (DC) 9411 (2003).

The Global Assessment of Functioning is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental health and illness.  See 
Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.1994).  A GAF score of 41 to 50 is defined as denoting 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifter) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  A score of 51 to 60 is 
defined as moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  A 
GAF score of 61 to 70 is defined as some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.  A score of 71 to 80 indicates that, if 
symptoms are present at all, they are transient and 
expectable reactions to psychosocial stressors with no more 
than slight impairment in social and occupational 
functioning.  See Carpenter v. Brown, 8 Vet. App. 240, 242-
244 (1995).

Upon review of the record, the Board concludes that an 
evaluation in excess of 30 percent is not warranted for the 
veteran's service-connected PTSD at any time since the 
original grant of service connection and the assignment of a 
30 percent evaluation, effective from December 17, 1997.  The 
competent and objective medical evidence of record 
demonstrates that the veteran's disability picture for his 
service-connected PTSD is adequately evaluated as 30 percent 
disabling under Diagnostic Code 9411.  

The veteran has been consistently described as having PTSD 
symptomatology that includes depression, anxiety, sleep 
impairment, irritability, hypervigilance, and social 
isolation with complaints of short-term memory loss.  He has 
been afforded several VA C&P examinations by different 
examiners who assigned GAF scores throughout the period 
ranging from 70 to 50, mainly from the high 50's to the mid-
60's, reflective of mild to moderate impairment.  The VA 
clinical social worker whom the veteran had been seeing wrote 
in December 1999 that the veteran's PTSD symptoms had 
escalated when he was no longer working for the railroad, but 
that he had shown progress with his treatment.  Clinical 
treatment records show that from November 1999 through early 
April 2000 he had a mildly depressed or mildly 
depressed/anxious mood, after which his mood was described as 
moderately depressed/anxious and affect until February 2002.  

In addition, although a VA staff psychiatrist, who had been 
seeing the veteran on a monthly basis for medication follow-
up, wrote in February 2000 that the veteran's symptoms 
prevented him from obtaining or maintaining gainful 
employment, the clinical records show that at meetings 
throughout 2000, the symptoms were described as only slight.  
The VA psychiatrist noted that the veteran was alert and 
oriented times three, with a slightly anxious mood and 
slightly depressed.

The Board notes that the evidence of record contains a 
February 2002 statement from a private clinical psychologist 
who wrote that he had performed a brief psychological 
evaluation for the purpose of determining a current GAF score 
and assigned a GAF score of the mid-high 40's on the GAF 
scale, described as serious symptoms and serious impairment 
in social and occupational functioning.  The Board finds this 
statement of lower probative value than the reports of 
multiple C&P examinations, as there was no indication that 
the claims file or past medical records were reviewed.  The 
statement contained the veteran's subjective complaints, but 
no clinical findings were presented.  In addition, outpatient 
treatment records with his VA clinical social worker in 
February 2002 show that he had a moderately depressed/anxious 
mood and affect.  

The Board is of the view that the veteran's medical findings, 
particularly in view of the VA examiners and the fee basis 
examiner's above-addressed description of the veteran's PTSD 
symptomatology, repeatedly described as mild to moderate, 
demonstrates that the service-connected psychiatric 
disability is productive of occupational decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks, characteristic of pertinent disability 
criteria warranting no more than the currently assigned 30 
percent rating.

Having reviewed the entirety of the record, the Board is of 
the opinion that an evaluation in excess of 30 percent is not 
warranted for the veteran's service-connected PTSD at any 
time since the original grant of service connection and a 
30 percent evaluation, effective from December 17, 1997.  
Essentially, while the veteran's symptoms very closely 
comport to the symptomatology contemplated for the assignment 
of a 30 percent evaluation under Diagnostic Code 9411, the 
symptoms enumerated under DC 9411 warranting a 50 percent 
evaluation are, for the most part, simply not demonstrated.

Although there is some evidence that the veteran has 
difficulty in establishing and maintaining effective work and 
social relationships, the evidence shows that he stopped 
working on a railroad after an injury and was retired due to 
a disability, he has continued to work at a part time job and 
reported having a few friends.  The evidence of record is 
totally devoid of any report of flattened affect, difficulty 
in understanding complex commands; impaired judgment, 
impaired abstract thinking, and disturbances of motivation 
and mood.  His rate and flow of speech has been normal and 
his speech has consistently been relevant and logical.  The 
veteran has denied panic attacks.  

In view of the foregoing, we conclude that the evidence 
reflects that the level of psychiatric disability due to the 
veteran's PTSD most nearly comports with the assignment of a 
30 percent evaluation.  The record does not show persistent 
symptoms that equal or more nearly approximate the criteria 
for a 50 percent evaluation.  38 C.F.R. § 4.7.  There is 
relatively little indication of any symptomatology of 
psychiatric impairment as provided for a 50 percent rating 
under the regulations at any time since December 17, 1997.  
See 38 C.F.R. § 4.130, Diagnostic Code 9411.

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  After a 
careful review of the available diagnostic codes and the 
medical evidence of record, the Board finds that diagnostic 
codes other than DC 9411 do not provide a basis to assign an 
evaluation higher than the 30 percent rating assigned by this 
decision.

As stated, the level of disability is approximately 
commensurate with a 30 percent rating under Diagnostic Code 
9411, the currently assigned evaluation.  As noted, the 
symptoms necessary to support a 50 percent rating are 
essentially missing from the objective medical evidence of 
record.  The Board concludes that a rating in excess of 30 
percent is not warranted.  Thus, the appeal is denied.

In deciding this matter, the Board has considered all the 
evidence, consistent with the Court's decision in Fenderson.  
The evidence does not show that the veteran's PTSD warrants 
more than a 30 percent rating during any period under 
consideration, even in light of 38 C.F.R. 4.7.  In addition, 
there is no showing, and no allegation, that the veteran's 
disability currently under consideration reflects so 
exceptional or so unusual a disability picture as to warrant 
the assignment of any higher evaluation on an extra-schedular 
basis.  See 38 C.F.R. § 3.321(b)(1) (2003).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit-of-
the-doubt doctrine is inapplicable where, as here, the 
evidence is against the claim.  See Gilbert v. Derwinski, 
supra, at 53. 


ORDER

Entitlement to an initial evaluation in excess of 30 percent 
for PTSD is denied.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



